BLODGETT, P. J.
Bill brought to determine amount due on a mortgage note from complainant to William B. Capwell, deceased.
It is agreed that the amount due on principal November 4, 1926, was $1326. Complainant claims that certain credits have not been made upon said note.
Dispute arises by reason of a number of transactions between complainant and intestate as to amount due for wood cut by complainant.
There is no satisfactory book account of the transactions kept by complainant. At a period between January 18, and March 23, 1926, complainant sold to Charles E. Richards wood amounting to $300. This was paid by Richards to Capwell, and Jenckes claims he should be credited with this $300.
The amount of principal May 4, 1927, was $1,326. Credits are given on note of payments up to April 23, 1927, of $213.22, making the principal April 23, 1927, $1,112.78. Complainant is credited with six months’ interest on that amount. There follow in Respondent’s Exhibit E four credits on principal from May 7, 1927, to July 2, 1927, amounting in all to $140.45. This would leave the principal claimed by respondent at $972.33 in July, 1927. No further credits are entered by Cap-well on said note.
There is no credit for $300 paid Cap-well by Richards by two cheeks, one for $150 dated January 18, 1927, and one for $150 dated March 3, 1927.
The bill for this wood was rendered by Jenckes to Richards, and Jenckes claims he should have credit for $300 on the note, since the money was paid Capwell.
It is also claimed by complainant that no credit was given for 67 cords of wood hauled out for Capwell at $1.50 a cord.
As to the $300, there appears in a book of account of Capwell (Respondent’s Exhibit D) as received of C. E. Richards $300. This account is further marked in pencil as “Account with F. S. Jenckes.” This page is as follows:
Ree’d of C. E. Richards
Paid Red.
$70.00 $300.00
30.00
64.06 Account with
73.75 Jenckes on cord wood.
25.50
25.00
288.31
80.00
368.31
25.00 D. wood
393.31
25.00 Cutting wood on aeet
53.44 March 29, 1927 cutting wood
36.50 Drawing wood
508.25
78.75 for cutting 3% Apr. 23
35.50 for drawing 35% cds Apr. 23
622.50
This memorandum the administrator Parker claims fully accounts for the $300 received from Richards, and shows payments to Jenckes, or on Jenckes’ account, of $322.50 more, the total figures being $622.50.
On the note are credits from April, 1927, to June 4, 1927, amounting to $300.18. The credit of $7 June 4, 1927, appears on a page of Respondent’s Exhibit D.
Taking into consideration the entries in the account books of Capwell and the rule as to burden of proof, the Court is of the opinion that Capwell accounted to Jenckes for the $300 received from Richards — also an additional $322.50. There remains a ques*63tion as to whether Jenckes is entitled to credit for wood delivered to Cap-well.
For complainant: Archambault & Archambault.
For respondent: Quinn, Kernan & Quinn.
It is very difficult to reconcile the accounts. In July, 1927, the amount due on the note was $972.33. According to Capwell’s account boohs there was paid to Jenckes subsequent to July, 1927, $622.50, being $322,.50 more than the $300 credited on the note.
The Court finds that Jenckes is entitled to a credit for 67 cords drawn out after July, 1927, amounting to $201. Crediting Jenckes with 289 cords at $2 a cord, brings the total of credits for wood to $578, plus $201. equals $779. Deducting $779 from $972.33, leaves $193.33. Adding $322.50 owed by Jenckes to Capwell (see account Respondent’s Exhibit D) makes the principal in July, 1927, $515.83, and adding tax of $22.50 paid by Capwell, makes the principal $538.33.
To this interest should be added at six per cent from July 1, 1927.